internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-162843-02 date may legend decedent spouse child child child date date date date date date year year corporation u v dollar_figurew dollar_figurex dollar_figurey plr-162843-02 dollar_figurez court dear this is in response to a letter dated date and prior correspondence in which your personal representative on your behalf requested a ruling concerning an adjustment to your unified_credit applicable credit_amount under sec_2505 of the internal_revenue_code as described below facts the facts are submitted and represented to be as follows decedent died testate on date survived by his wife spouse and three children child child and child decedent’s will provided for the establishment of a marital trust for the benefit of spouse to be funded with the minimum amount necessary to reduce the estate_tax to zero after taking into account all available credits and other_property passing_to_spouse that qualifies for the marital_deduction under article iv subarticle a during spouse’s lifetime the entire net_income is to be paid to spouse at least quarterly under subarticle b the trustee other than spouse may pay to spouse as much or all of the principal for spouse’s comfortable support and maintenance in spouse’s accustomed manner of living and for medical_care under subarticle upon the death of spouse the trustee is to transfer the remaining principal of the trust to or for the benefit of any one or more of decedent’s living issue as spouse may appoint subarticle provided that any remaining principal of the trust which spouse has not appointed by will is to be distributed to decedent’s issue per stirpes under article v decedent devised the remainder of his estate if spouse survived decedent to decedent’s issue per stirpes finally article vii subarticle provided that no beneficiary can voluntarily or involuntarily anticipate sell assign mortgage pledge or otherwise dispose_of or encumber all or any part of decedent’s trust estate further no part of the trust estate including income is to be liable for the debts or obligations including alimony of any beneficiary or be subject_to attachment garnishment execution creditor’s bill or other legal or equitable process on the form_706 united_states estate and generation-skipping_transfer_tax return filed for decedent’s estate the executor elected to treat the property passing to the marital trust as qualified_terminable_interest_property under sec_2056 accordingly a deduction was claimed for the value of the property passing to the marital trust decedent’s gross_estate included u shares of stock in corporation a closely held company the decedent’s executors decided to fund the marital trust in part with v shares of corporation in exchange for an aggregate payment of dollar_figurew from the children on date prior to date spouse executed an assignment agreement by which she assigned her entire_interest in the marital trust to her three plr-162843-02 children child child and child accordingly the shares in corporation were not retitled in the name of the marital trust rather the shares were transferred directly to child child and child spouse’s transfer was reported on spouse’s year united_states gift and generation-skipping_transfer_tax return form_709 see sec_2519 sec_2511 and sec_2512 spouse had previously made taxable_gifts in year and filed a form_709 using dollar_figurex of her then available unified_credit under sec_2505 as a result of the combined year and year gifts spouse exhausted the remainder of her unified_credit of dollar_figurey in year and paid dollar_figurez in federal gift_tax because of the year transfers soon thereafter spouse commenced a lawsuit contending that the transfers by assignment on date were not valid on date court ordered that until further ordered all parties were enjoined from taking any_action to effectuate the transfer of the shares of corporation on date court issued its decision concluding that in view of the spendthrift provision in subarticle t he clear and unmistakable intention of decedent was to protect spouse from improvidently divesting herself of the corpus of the marital trust the court reviewed the criteria that must be satisfied in order to allow premature termination of a spendthrift trust and determined that these requirements had not been satisfied see trust co of new jersey v gardner n j eq chan in re stone n j super ch div mesce v gradone n j in re ransom testamentary_trust n j super law div in the matter of the estate of george v branigan n j accordingly the court held that spouse’s assignment of her interest in the marital trust was null and void on date court issued an order stating that the gifts made by spouse by the assignment agreement were null and void finally on date the appropriate appellate court issued an order of dismissal which terminated the litigation and resulted in a final_determination of the invalidity of the gifts under the court order the parties were restored to status quo ante as of date and therefore all assets have been restored to the marital trust subject_to the qualified_terminable_interest_property election under sec_2056 spouse requests a ruling that spouse’s unified_credit applicable_exclusion_amount used in year in the amount of dollar_figurey be restored to reflect the court’s decision that gifts made by spouse by the assignment agreement on date were null and void discussion sec_2501 of the internal_revenue_code provides for the imposition of gift_tax on the transfer of property by gift sec_2502 provides generally that the tax imposed by sec_2501 shall be an amount equal to the excess of - a tentative_tax on the aggregate sum of the taxable_gifts for the calendar_year and for each of the preceding_calendar_periods over a tentative_tax on the aggregate sum of the taxable_gifts for each of the preceding_calendar_periods plr-162843-02 sec_2504 provides generally that in computing taxable_gifts for preceding calendar years or calendar quarters for the purpose of computing the tax for any calendar_quarter there shall be treated as gifts such transfers as were considered to be gifts under the gift_tax laws applicable to the years or calendar quarters in which the transfers were made and there shall be allowed such deductions as were provided for under such laws sec_2504 further provides prior to amendment by taxpayer_relief_act_of_1997 the 1997_act applicable in the case of gifts made after date that if the valuation of a transfer for gift_tax purposes with respect to a gift made in a preceding calendar_year or calendar_quarter is at issue and if the statutory period within which an assessment may be made with respect to the gift has expired and a tax has been actually assessed or paid for such prior calendar_year or calendar_quarter then the value_of_the_gift for purposes of arriving at the correct amount of the taxable_gifts for preceding calendar years and calendar quarters is the value that was used in computing the tax for the last preceding calendar_year or calendar_quarter for which a tax was assessed or paid under chapter or the corresponding provisions of prior laws sec_25_2504-1 of the gift_tax regulations states that if interpretations of the gift_tax law in prior calendar years or calendar quarters resulted in the erroneous inclusion of property for gift_tax purposes that should have been excluded or the erroneous exclusion of property that should have been included adjustments must be made in order to arrive at the correct aggregate of taxable_gifts sec_25_2504-2 of the gift_tax regulations discusses the application of sec_2504 as the section applies to gifts made prior to date the regulations provide that sec_2504 does not prevent an adjustment in value where no tax was paid or assessed for the prior calendar_year or calendar_quarter furthermore the rule preventing adjustments does not apply to adjustments involving issues other than valuation sec_2505 as effective for gifts made after date but before date provides that in the case of a citizen or resident_of_the_united_states there shall be allowed as a credit against the tax imposed by sec_2501 for each calendar_year an amount equal to - the applicable credit_amount in effect under sec_2010 for such calendar_year determined as if the applicable_exclusion_amount were dollar_figure reduced by the sum of the amounts allowable as a credit to the individual under sec_2505 for all preceding_calendar_periods revrul_76_451 1976_2_cb_304 considers a situation where donor made gifts to his spouse in and but failed to claim a marital_deduction for the transfers that was otherwise allowable in computing taxable_gifts a gift_tax was assessed and paid on the transfers subsequently the donor made gifts in the ruling notes that under sec_2504 as that section applies prior to amendment by the 1997_act even if the time for the assessment of gift_tax for and had expired and a gift_tax plr-162843-02 had been assessed and paid for those years the gifts made in those years can be adjusted for purposes of computing the gift_tax because the basis for the adjustments is an issue other than valuation accordingly the ruling concludes that the marital_deduction not claimed by the donor in determining the amount of the taxable_gifts for and would nonetheless be taken into account in determining the aggregate sum of prior taxable_gifts in order to determine the tax_rate applicable to the donor’s gifts under sec_2502 in addition the ruling concludes that specific exemption under sec_2521 repealed by the tax reform act of generally effective for gifts made after date that was erroneously used by the donor by failing to claim a marital_deduction is restored to the donor and can be utilized in determining the donor’s gift_tax liability revrul_84_11 1984_1_cb_201 considers a situation where donor made a gift of stock to a in on a timely-filed gift_tax_return the donor valued the gift at dollar_figure which resulted in a gift_tax liability of dollar_figure that was fully offset by the unified_credit in donor made a gift to b of dollar_figure when the gift_tax_return that reported the gift was audited an adjustment was made to increase the value of the gift to reflect the correct fair_market_value of the stock at the time of the gift although no gift_tax could be assessed for the gift because the period of limitations on assessment had expired the adjustment increased the aggregate sum of donor's taxable_gifts the donor contended that the adjustment was barred by sec_2504 prior to amendment by the 1997_act because utilization of the unified_credit to offset the gift_tax liability constitutes a payment of tax the ruling concludes that the use of the unified_credit does not result in the payment or assessment of gift_tax that would preclude an adjustment to the value_of_the_gift under sec_2504 accordingly for purposes of determining the aggregate sum of the donor’s taxable_gifts the value of the gift is increased the ruling also concludes that the donor's available unified_credit in is decreased to reflect the credit that would have been used if the gifts were reported correctly in 387_us_456 the supreme court held that where the issue involved is the determination of property interests for federal estate_tax purposes and the determination is based on state law the highest court of the state is the best authority on its own law the service however is not bound by a lower court decision if there is a decision by a lower court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in the present case court determined that the year transfers were null and void ab initio we believe that the determination is consistent with applicable state law therefore spouse erroneously included_property in determining taxable_gifts for year that should have been excluded and spouse erroneously utilized dollar_figurey of unified_credit applicable_exclusion_amount in year because this erroneous inclusion of assets in taxable_gifts arose as a result of an issue other than valuation the provision of sec_2504 prior to amendment by the 1997_act restricting the adjustment of prior reported gifts under certain circumstances is not applicable accordingly in computing plr-162843-02 spouse’s aggregate sum of taxable_gifts under sec_2502 and the year gifts can be decreased to reflect the erroneous inclusion of property in taxable_gifts for year see sec_25_2504-1 and sec_25_2504-2 see also revrul_76_451 cited above further dollar_figurey of unified_credit applicable_exclusion erroneously utilized by spouse in reporting the year transfers is restored to spouse and can be utilized in determining spouse’ s gift_tax liability with respect to future transfers revrul_84_11 cited above the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours chief branch george l masnik office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
